Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 1 of 25 PageID: 756



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     KEVIN O'KANE,
                                           1:18-cv-01653-NLH-AMD
          Plaintiff,
                                           OPINION
     v.

     IMPACTIVATE NETWORKS, INC.,
     ROBERT KINCAID, JOHN
     MORTENSON, and DANIEL
     GALLAGHER, ESQ.,

           Defendants.


 APPEARANCES:

 AMANDA JANE DAVIDSON
 ADAMS KEARNEY LLC
 6 E. HINCKLEY AVE.
 RIDLEY PARK, PA 19078
      On behalf of Plaintiff

 DAVID R. CASTELLANI
 CASTELLANI LAW FIRM, LLC
 450 TILTON ROAD
 SUITE 245
 NORTHFIELD, NJ 08225
      On behalf of Defendants

 HILLMAN, District Judge

      This dispute arises out of a business and alleged

 employment relationship between Plaintiff, Kevin O’Kane, and

 Defendant, Impactivate Networks, Inc.        Presently before the

 Court is Defendants’ motion for summary judgment, in which they

 argue that Plaintiff lacks standing to bring his claims for

 breach of contract, breach of implied contract, quasi contract,
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 2 of 25 PageID: 757



 breach of the covenant of good faith and fair dealing, and

 quantum meruit.    Defendant also contends that Plaintiff cannot

 maintain his New Jersey Wage Payment Law claim because he was

 not an employee of Impactivate.          Plaintiff has opposed

 Defendants’ motion.     For the reasons expressed below,

 Defendants’ motion will be denied.

                                 BACKGROUND

      Impactivate is multi-media company that provides digital

 display advertising services in Atlantic City, New Jersey.

 Located on the Atlantic City boardwalk, Impactivate is a network

 of digital video screens that can house live programming and

 digital LED displays.     The Impactivate network consists of

 digital screens spanning 1.7 miles that curve every 140 feet,

 connected by approximately 800 linear miles of fiber strand

 underneath the boardwalk.      Additionally, the Impactivate network

 is capable of providing sound, Wi-Fi hotspots, security cameras,

 and charging stations, along with other experiential elements.

 (O’Kane Dep. Tr. 69:15–25).      According to Impactivate’s Chief

 Executive Officer, Michael Binder, Impactivate “sells

 advertising.”    (Binder Dep. Tr. 26:17).

      BDT Media Management, Inc. (“BDT”) is a business-advisory

 firm, owned and operated by Plaintiff Kevin O’Kane, that

 provides media-related consulting services in the Greater



                                      2
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 3 of 25 PageID: 758



 Philadelphia Area.     O’Kane and his wife are BDT’s two and only

 shareholders.

      In July 2014, O’Kane was approached by then Chief Revenue

 Officer, Bill Smith, to assist Impactivate’s start-up efforts.

 (Binder Dep. Tr. 47:8–17).      O’Kane’s role was to broker

 advertisement sales for Impactivate, as well as to participate

 in investor presentations.      O’Kane was brought on, in part,

 because of strategic relationships he developed throughout his

 career in media.     O’Kane’s role consisted largely of sales and

 capital formation.

      At first, O’Kane was put on a $5,000 monthly retainer for

 his services.    In February 2015, the retainer fee became $10,000

 per month, and O’Kane continued to bill Impactivate at this rate

 for the remainder of his time with Impactivate, ending in 2017.

 (O’Kane Dep. Tr. 131:3–14; Exhibit D).        All of O’Kane’s invoices

 were billed through the corporate entity, BDT.          (Exhibit E).

 Additionally, O’Kane received Form 1099s from Impactivate for

 year-end tax returns.     (Exhibit E).     The billing agreements were

 entered into verbally.      (O’Kane Dep. Tr. 101:1, 106:18–19).

 O’Kane testified to entering into the agreements with both Bill

 Smith and Michael Binder, however Binder alleges that he was not

 aware of the $10,000 billing arrangement until “the very end,”

 and that it was only Smith who authorized it.         (O’Kane Dep. Tr.

 107:11–13; Binder Dep. Tr. 57:1–8).

                                      3
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 4 of 25 PageID: 759



      In early 2015, Impactivate was in acquisition talks with a

 company called Nexovation, Inc.          Nexovation was expected to

 acquire Impactivate, and it was understood that the people at

 Impactivate, including Binder and O’Kane, would start working at

 Nexovation.    (O’Kane Dep. Tr. 76:24–25, 77:1–15).

      In April 2015, Binder sent O’Kane a letter terminating

 Impactivate’s consulting agreement with him.          This was done

 under the premise that Nexovation would acquire Impactivate, and

 that O’Kane would begin working for Nexovation.          (O’Kane Dep.

 Tr. 80:10–25; Binder Dep. Tr. pgs. 50–52, June 3, 2019).

 However, the transaction never materialized, and O’Kane

 continued to work for Impactivate and bill Impactivate at the

 $10,000 per month rate.      (O’Kane Dep. Tr. 83:1–17, 150:1–10).

      According to O’Kane, he worked in Impactivate’s principal

 Atlantic City location on average of two to three days a week;

 depending on the season, O’Kane spent some weeks working there

 every day, and other weeks not working there at all.           (O’Kane

 Dep. Tr. 133:6–23).     O’Kane also testified to having his own

 personal office with pictures.       (O’Kane Dep. Tr. 134:2–3).

      In 2016, Impactivate fell behind on its $10,000 monthly

 payments.   As of September 2016, the outstanding balance owed to

 O’Kane was $132,500.     As of March 2017, Impactivate owed a total

 of $178,000.     By April 2017, the balance owed peaked at

 $198,000.   (Pl. Compl. ¶¶ 34– 37).         That same month, Impactivate

                                      4
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 5 of 25 PageID: 760



 made a $45,000 payment, reducing the outstanding balance to

 $153,000. (Exhibit E).      In June 2017, Impactivate made an

 additional $40,000 payment, bringing the balance owed to O’Kane

 to $113,000.    To date, the $113,000 balance has not been paid.

 (Exhibit E).

      O’Kane alleges that Impactivate promised him employment

 once the necessary capital was raised.        O’Kane alleges that

 Binder and Defendant Daniel Gallagher, Impactivate’s General

 Counsel, offered him a General Manager position, compensation at

 a market rate consistent with that role, and guaranteed equity

 in the range of 5–10%, contingent on the actual amount of

 capital raised.    (Pl. Compl. ¶ 6).      O’Kane further claims that

 the offer was made verbally, and as such, there was no written

 contract.   (O’Kane Dep. Tr. 249–251).

      On February 14, 2017, Gallagher sent an email to Binder,

 Anthony Hibbeln, an Impactivate executive officer and director,

 and O’Kane.    The email expressed the urgency surrounding

 Impactivate’s capital raising efforts, specifically the

 importance of securing an investment from a certain proposed

 investor.   In the email, Gallagher noted that this was an “all

 hands on deck” effort.      (Exhibit K).




                                      5
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 6 of 25 PageID: 761



      In April 2017, Impactivate received a $9,000,000 investment

 from the investment group. 1     (Pl. Compl. ¶¶ 7, 43).      Soon

 thereafter, Impactivate presented O’Kane with a written

 employment contract.     O’Kane alleges that the proposed

 employment contract contained terms significantly different than

 those originally offered.      The proposed contract provided that

 O’Kane’s role would be that of Sales Manager, instead of General

 Manager; additionally, there was no equity guarantee, but rather

 a vesting period where O’Kane would be granted 2% equity after a

 90-day period, and an additional 2% after two years.           (Pl.

 Compl. ¶ 48).

      Binder testified that Impactivate never intended to make

 O’Kane a General Manager, and that his role consisted only of

 sales.   (Binder Dep. Tr. 47:18–25).       Further, Binder claims that

 the vesting period was implemented in order to ensure that

 O’Kane’s sales activity was consistent with the projections he

 forecasted, which was $3,000,000 in revenue.         (Binder Dep. Tr.

 68:12–25, 69:1–4).

      In response, O’Kane points to numerous instances where

 Impactivate, along with its officers and directors, referred to



 1    Plaintiff’s second amended complaint reports the investment
 amount as being both $6,000,000 and $9,000,0000, and Plaintiff’s
 opposition brief lists the amount as $6,000,000. Impactivate’s
 Form D filing with the Securities and Exchange Commission
 reported a $9,000,000 offering.

                                      6
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 7 of 25 PageID: 762



 O’Kane as a General Manager, or GM.         When Impactivate created a

 mock website for investment pitch purposes, O’Kane was listed as

 a General Manager.     (Exhibit E).       O’Kane also notes that he was

 referred to as a General Manager in email correspondence sent by

 Impactivate.    (Exhibit F).

      O’Kane raised his objections to the proposed contract, but

 Defendants told him it was “probably better to just move on[.]”

 Ultimately, O’Kane rejected the proposed employment contract

 offered by Impactivate and filed suit.         (Exhibit O).

      In his complaint, O’Kane alleges that Defendants violated

 the New Jersey Wage Payment Law (“NJWPL”) by withholding the

 $113,000 balance owed to him.       As a result of the alleged NJWPL

 violation, O’Kane claims he suffered further damages by way of

 taking on an additional $75,000 loan from his brother.

      O’Kane further alleges that he entered into a contract with

 Defendants, where O’Kane was offered — and subsequently accepted

 — a General Manager position with the company, along with

 guaranteed equity.     O’Kane argues that Defendants’ failure to

 perform such obligations constitutes a breach of contract to

 which O’Kane is entitled damages.

      O’Kane’s seven-count complaint asserts the following: Count

 One – violation of the New Jersey Wage Payment Law (“NJWPL”),

 N.J.S.A. 34:11–4.1 to –4.14, for the unpaid balance of $113,000;

 Count Two – breach of contract for the alleged breach of the

                                       7
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 8 of 25 PageID: 763



 employment contract between Impactivate and O’Kane; Count Three

 – breach of implied contract and quasi-contract; Count Four –

 breach of covenant of good faith and fair dealing; Count Five –

 unjust enrichment; Count Six – Quantum Meruit; and Count Seven –

 fraudulent inducement and common law fraud.

      As to relief, O’Kane is seeking statutory, compensatory,

 punitive, and liquidated damages; specific performance of

 Impactivate’s alleged obligation to issue O’Kane 5–10% equity in

 the company; attorney’s fees; and any other relief that may be

 just and proper.

                                 DISCUSSION

      A.    Subject Matter Jurisdiction

      This Court has subject matter jurisdiction over this matter

 based on the diversity of citizenship of the parties and an

 amount in controversy in excess of $75,000, exclusive of

 interests and costs, pursuant to 28 U.S.C. § 1332(a).           Plaintiff

 is a citizen of Pennsylvania, Defendant Impactivate is a citizen

 of Delaware (state of incorporation) and New Jersey (its

 principal place of business), Defendant Daniel Gallagher is a

 citizen of New Jersey, Defendant Robert Kincaid is a citizen of

 Illinois, and Defendant John Mortenson is a citizen of

 Wisconsin.

      B.    Standard for Summary Judgment



                                      8
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 9 of 25 PageID: 764



      Summary judgment is appropriate where the Court is

 satisfied that the materials in the record, including

 depositions, documents, electronically stored information,

 affidavits or declarations, stipulations, admissions, or

 interrogatory answers, demonstrate that there is no genuine

 issue as to any material fact and that the moving party is

 entitled to a judgment as a matter of law.         Celotex Corp. v.

 Catrett, 477 U.S. 317, 330 (1986); Fed. R. Civ. P. 56(a).

      An issue is “genuine” if it is supported by evidence such

 that a reasonable jury could return a verdict in the nonmoving

 party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986).    A fact is “material” if, under the governing

 substantive law, a dispute about the fact might affect the

 outcome of the suit.     Id.   In considering a motion for summary

 judgment, a district court may not make credibility

 determinations or engage in any weighing of the evidence;

 instead, the non-moving party's evidence “is to be believed and

 all justifiable inferences are to be drawn in his favor.”

 Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

 2004)(quoting Anderson, 477 U.S. at 255).

      Initially, the moving party has the burden of demonstrating

 the absence of a genuine issue of material fact.          Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986).        Once the moving party has

 met this burden, the nonmoving party must identify, by

                                      9
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 10 of 25 PageID: 765



 affidavits or otherwise, specific facts showing that there is a

 genuine issue for trial.      Id.   Thus, to withstand a properly

 supported motion for summary judgment, the nonmoving party must

 identify specific facts and affirmative evidence that contradict

 those offered by the moving party.        Anderson, 477 U.S. at 256-

 57.   A party opposing summary judgment must do more than just

 rest upon mere allegations, general denials, or vague

 statements.      Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir.

 2001).

       C.    Analysis

       Defendants argue that Plaintiff lacks standing to bring all

 of his claims because Plaintiff’s corporate entity, BDT, is the

 real party in interest that suffered the alleged injuries, and

 BDT is not a plaintiff in this action. 2        Defendants also argue

 that Plaintiff cannot maintain his New Jersey Wage Payment Law

 claim because he was not an employee of Impactivate.

             1.     Whether Plaintiff has standing to bring any of
                    his claims




 2 Prior to Defendants filing of their motion for summary
 judgment, Plaintiff filed a motion for leave to file a third
 amended complaint to add BDT as a plaintiff. While the summary
 judgment motion was still in briefing, Magistrate Judge Ann
 Marie Donio, U.S.M.J., denied without prejudice Plaintiff’s
 motion. (Docket No. 65.)
                                      10
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 11 of 25 PageID: 766



       Defendants argue that O’Kane lacks standing to bring all

 claims asserted. 3    Defendants argue that O’Kane did not work for

 Impactivate in his individual capacity, but rather that all work

 performed was through the corporate entity, BDT, thereby

 precluding O’Kane from individually bringing his claims.            In

 support, Defendants cite to several cases which essentially

 state the “shareholder standing” rule — that shareholders cannot

 recover individually for injuries to the corporation.

       Defendants note that O’Kane invoiced Impactivate through

 the corporate entity, BDT, and that O’Kane received Form 1099s,

 reserved for independent contractors, for year-end tax returns.

 Defendants contend that because O’Kane worked and acted in the

 scope of BDT, he cannot now seek relief in his individual

 capacity.    As additional support, Defendants note that O’Kane

 entered into similar independent contractor agreements in the

 past, where O’Kane billed and sent invoices through BDT and

 received Form 1099s for tax-reporting purposes.          As such,




 3 Defendants argue that O’Kane lacks standing to bring all of his
 claims and his complaint must be dismissed in its entirety.
 (Docket No. 60 at 9.) Defendants’ brief does not address Count
 VII in O’Kane’s second amended complaint, which asserts claims
 for fraudulent inducement and common law fraud. (Docket No. 5
 at 15.) As discussed below, because the Court finds that O’Kane
 has standing to bring his other claims, the case may proceed.
 The Court takes no position on the viability of Plaintiff’s
 fraud claims, and because no motion has been filed to attack
 those claims, they may move forward as well.
                                      11
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 12 of 25 PageID: 767



 Defendants argue that these facts demonstrate that O’Kane lacks

 standing to bring all claims asserted.

       In opposition, O’Kane argues that he has the requisite

 standing to bring his claims. 4      O’Kane argues that promises made

 regarding future employment, such as guarantees of a General

 Manager position and an equity stake in Impactivate, were made

 to him in his individual capacity and not to BDT.           Additionally,

 O’Kane argues that these promises were broken by Impactivate

 through its CEO, Michael Binder, and its General Counsel, Daniel

 Gallagher, directly to him, and not his entity.

       O’Kane points out that the only evidence Defendants rely on

 to support the argument that he lacks standing is the fact that

 O’Kane used the corporate entity, BDT, as a billing and tax

 reporting vehicle, and that therefore all claims against

 Defendants must be construed as belonging to BDT.           O’Kane

 disputes this and argues that any promises made regarding future

 employment were made with respect to O’Kane, the individual, and

 not to the corporate entity, BDT.         As additional support, O’Kane

 notes that there is no non-billing correspondence between




 4 In his brief, O’Kane only references his claims for breach of
 contract, breach of implied contract and quasi contract, breach
 of the covenant of good faith and fair dealing, and quantum
 meruit. He does not specifically argue he has standing to bring
 his fraud-based claims because, as noted supra note 3,
 Defendants have not moved for summary judgment on his fraud
 claims.
                                      12
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 13 of 25 PageID: 768



 Impactivate and BDT, and that the Defendants did not testify

 that they had an arrangement with BDT.

       To the contrary, O’Kane points to marketing materials

 referencing O’Kane as a General Manager, and to documents

 reporting liability for amounts owed to O’Kane, not to BDT.

 (Exhibit D; Exhibit E).      Additionally, O’Kane points to a

 proposed capitalization table, submitted to Impactivate’s

 primary investor, that listed O’Kane individually as the

 recipient of 4% equity following the proposed transaction.

 (Exhibit L).    In the totality, O’Kane argues that the evidence

 supports the existence of an employment relationship between

 Impactive and O’Kane individually, who ultimately suffered

 financial harm as a result of Defendants’ actions.

       Article III of the United States Constitution establishes

 jurisdiction for federal courts to hear “cases” and

 “controversies.”     U.S. Const. Art. III, § 2.       A three-part test

 governs whether a party has standing to bring a claim in federal

 court.   In order to establish standing, a plaintiff must

 demonstrate: (1) an “injury in fact” that is both “concrete and

 particularized” and “actual or imminent”; (2) a causal

 connection between the injury and defendant’s conduct that is

 “fairly traceable”; and (3) that a favorable decision by the

 Court would likely redress the injury.         Lujan v. Defenders of

 Wildlife, 504 U.S. 555 (1992).       Whether a plaintiff has Article

                                      13
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 14 of 25 PageID: 769



 III standing is a question of law for the Court to determine.

 McNair v. Synapse Group Inc., 672 F.3d 213, 222 (3d Cir. 2012)

 (“Our review is plenary . . . to the extent a threshold question

 of law, such as Article III standing, bears on our review of

 that order.”); In re Karwoski, 2018 WL 3742626, at *3 (D.N.J.

 2018) (explaining that courts within the district have

 recognized that whether a plaintiff “has standing, if

 erroneously decided, would result in reversible error on final

 appeal” and, therefore, “implicates a controlling issue of

 law”).

       Defendants are correct that “‘[i]t is well established

 that, absent a direct individual injury, [a] . . . shareholder

 of a corporation lacks standing to sue for an injury to the

 corporation.’”     Kim v. M&T Bank, 2018 WL 4094839, at *3 (D.N.J.

 2018) (quoting Meade v. Kiddie Acad. Domestic Franchising, LLC,

 501 F. App’x 106, 108 (3d Cir. 2012)); see also Central Jersey

 Freightliner, Inc. v. Freightliner Corp., 987 F. Supp. 289, 301

 (D.N.J. 1997) (quoting Jones v. Niagara Frontier Transportation

 Auth., 836 F.2d 731, 736 (2d Cir. 1987) (citing cases) (“It is a

 well-established rule that ‘a shareholder—even the sole

 shareholder—does not have standing to assert claims alleging

 wrongs to the corporation.’”).

       Where, however, an individual shareholder has alleged a

 direct injury to himself rather than harm to the corporation,

                                      14
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 15 of 25 PageID: 770



 that shareholder is not barred from bringing his own claims.

 See Kim, 2018 WL 4094839, at *3 (quoting In re Kaplan, 143 F.3d

 807, 812 (3d Cir. 1998) (citing Kroblin Refrigerated Xpress,

 Inc. v. Pitterich, 805 F.2d 96, 104 (3d Cir. 1986)) (“The

 derivative injury rule . . . will not bar [the plaintiff’s]

 claims if he seeks to recover for injuries that were inflicted

 on him individually rather than on the corporation.”).

       Here, O’Kane has set forth sufficient facts to support

 injuries he has allegedly suffered separate from those that

 could be asserted by his corporate entity.         O’Kane has set forth

 facts showing he, and not BDT, was injured by Defendants’

 alleged breaches:     Defendants presented O’Kane - not BDT - with

 a written employment contract; Defendants offered O’Kane - not

 BDT - a General Manager position with guaranteed equity, a

 promise that they allegedly breached; Defendants referred to

 O’Kane - not BDT - as a General Manager; a proposed

 capitalization table, submitted to Impactivate’s primary

 investor, listed O’Kane - not BDT - as the recipient of 4%

 equity following the proposed transaction; O’Kane - not BDT -

 was listed as a General Manager on a mock website Defendants

 created for investment pitch purposes; O’Kane - not BDT - was

 referred to as a General Manager in email correspondence sent by

 Impactivate.



                                      15
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 16 of 25 PageID: 771



       Defendants’ argument that O’Kane lacks individual standing

 to bring his various breach of contract claims is based on

 invoices sent through BDT, and because O’Kane received Form

 1099s for year-end tax returns, instead of Form W-2s.           These

 facts fail to address the alleged promises made to O’Kane, in

 his individual capacity, by Defendants, and the harm he contends

 that he, and not BDT, suffered as a result.          Consequently,

 O’Kane has presented a concrete and particularized injury to

 confer him standing in his individual capacity to bring claims

 against Defendants for breach of contract, breach of implied

 contract and quasi contract, breach of the covenant of good

 faith and fair dealing, and quantum meruit. 5        See, e.g., In re

 Kaplan, 143 F.3d at 812 (“Since Kaplan signed the Workout

 Agreement in his individual capacity and thereby promised to

 give First Options his income tax refund, the central question

 with respect to the standing issue concerns the nature of the




 5 As noted above, Defendants have not challenged O’Kane’s
 standing to bring his fraud-based claims. The Court notes,
 however, that such claims advanced by a shareholder have been
 found to be separate from the corporation. See, e.g., Kim v.
 M&T Bank, 2018 WL 4094839, at *3 (D.N.J. 2018) (“Kim's claims
 that M&T fraudulently induced him into signing the Unlimited
 Guaranty, which he signed in his individual capacity, are thus
 not barred by the derivative injury rule.”) (citing PNC Bank,
 N.A. v. Star Grp. Commc'ns, Inc., 2017 WL 3638763, at *4 (D.N.J.
 2017) (holding that shareholders’ “claims based on allegations
 that PNC Bank fraudulently induced the [shareholders] themselves
 to sign personal guarantees . . . are clearly not barred by the
 derivative injury rule”).
                                      16
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 17 of 25 PageID: 772



 consideration, if any, that Kaplan himself received in exchange

 for this personal commitment.       If he received promises in his

 individual capacity, he may sue for the breach of those

 promises.”); Kroblin Refrigerated Xpress, Inc. v. Pitterich, 805

 F.2d 96, 104 (3d Cir. 1986) (explaining that the “course of

 dealing or conduct of the parties can evidence a contractual

 relationship between parties and thus can confer standing on an

 individual as a direct party to the agreement”); id. (finding

 that even though the note was by its terms payable to Great

 Lakes Express Company, the conduct of Refrigerated and the Lakes

 shareholders plainly evidenced a contractual relationship

 between these parties, because, among other conduct, Koblin

 negotiated a payment plan for the Lakes note directly with the

 Lakes shareholders, and Koblin recognized he was dealing with

 the Lakes shareholders as individuals, and therefore because

 Refrigerated directly injured the Lakes shareholders by refusing

 to continue payments on the Lakes note, the district court did

 not err in concluding that these plaintiffs had standing to sue

 under the Lakes note).

             2.    Whether Plaintiff was an employee of Impactivate

       Defendants argue that O’Kane was not an Impactivate

 employee, but rather an independent contractor, and that

 Impactivate satisfies the “ABC” test’s criteria used to

 determine employment status.       As an independent contractor,

                                      17
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 18 of 25 PageID: 773



 Defendants argue that Plaintiff cannot bring his claim for a

 violation of New Jersey’s Wage Payment Law, N.J.S.A. 34:11-4.1,

 et seq., to recover the balance of $113,000 of accrued

 compensation due to Plaintiff by Defendants.

       The NJWPL “governs the time and mode of payment of wages

 due to employees.”     Hargrove v. Sleepy’s, LLC, 106 A.3d 449, 458

 (N.J. 2015).    The “ABC” test presumes that the claimant is an

 employee unless the employer can show:

       (A) Such individual has been and will continue to be free
       from control or direction over the performance of such
       service, both under his contract of service and in fact;
       and

       (B) Such service is either outside the usual course of the
       business for which such service is performed, or that such
       service is performed outside of all the places of business
       of the enterprise for which such service is performed; and

       (C) Such individual is customarily engaged in an
       independently established trade, occupation, profession or
       business.

 Id.

       Part “A” is referred to as the control prong; Part “B”

 consists of the “course of business” prong or the “location of

 work” prong; and Part “C” consists of the “independent business”

 standard.    Carpet Remnant Warehouse, Inc. v. N.J. Dept. of

 Labor, 593 A.2d 1177, 1185 (N.J. 1991).         The failure to satisfy

 any one of the three criteria results in an “employment”

 classification.     Id.   That determination is fact-sensitive,



                                      18
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 19 of 25 PageID: 774



 requiring an evaluation in each case of the substance, not the

 form, of the relationship.       Id.

       To part “A,” which addresses the extent to which the

 purported employee was under the employer’s control, Defendants

 argue that O’Kane never reported to a particular location on a

 regular basis, and that he did not record his work hours, as he

 was he not required to by Defendants.         Additionally, Defendants

 argue that O’Kane was free to exercise his independent judgment

 when scheduling business meetings, and that O’Kane set his own

 schedule and performed services for Impactivate at entirely his

 own discretion.

       To part “B,” Defendants argue that O’Kane, through BDT,

 performed all services outside of Impactivate’s physical

 locations.    Defendants argue that O’Kane did not perform any

 business or solicit any clients within Impactivate’s offices.

       To part “C,” Defendants argue that O’Kane’s business, BDT,

 existed independently from Impactivate.         Defendants point to the

 fact that O’Kane and BDT serviced other clients while working

 for Impactivate, and that O’Kane has advertised his independent

 consulting services on the Internet and LinkedIn for years.

       In opposition, O’Kane argues that because he worked for

 Impactivate in his individual capacity, he has standing to bring

 his NJWPL claim.     At a minimum, O’Kane argues that there are

 genuine issues of material fact as to whether Defendants meet

                                        19
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 20 of 25 PageID: 775



 all three parts of the “ABC” test used to determine employment

 status under the NJWPL.

       O’Kane argues that he was sufficiently under Impactivate’s

 control and direction to the extent that Defendants fail to

 satisfy part “A.”

       As to part “B” and its “usual course of business”

 component, O’Kane argues that the work he performed was

 regularly and consistently in the usual course of Impactivate’s

 business.    Namely, O’Kane argues that as General Manager, he was

 regularly involved in operations, sales, working with government

 agencies, quality control, and capital formation.           For part

 “B”’s “location of work” requirement, O’Kane argues that he

 frequently worked in Impactivate’s principal office, as often as

 two to three days per week, and sometimes more.          Additionally,

 O’Kane argues that he regularly performed quality assurance

 services on the Atlantic City Boardwalk, and that the AC

 Boardwalk was a location where Defendants “conducted an integral

 part of its business.”

       As to part “C” and its requirement that Defendants show

 that O’Kane was “customarily engaged in an independently

 established trade, occupation, profession, or business,” O’Kane

 relies on Carpet Remnant Warehouse, Inc. in support of the

 argument that although he maintained “modest assignments” with

 other businesses, he was not engaged in an enterprise that was

                                      20
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 21 of 25 PageID: 776



 “stable and lasting.”      O’Kane claims that other assignments,

 such as those with Rowan University and his involvement in non-

 profit work, were essentially “moonlighting” opportunities

 requiring less than ten hours of time each month.

       O’Kane argues that he was dependent on Impactivate and that

 any additional income from other clients was not sufficient to

 sustain himself financially, as evidenced by the fact that he

 was forced to take out a loan from his brother once Impactivate

 discontinued payments.      O’Kane asserts that he essentially

 “joined the ranks of the unemployed,” and that he is currently

 working for his brother’s business in order to pay off the loan.

 In addition, O’Kane cites to the CEO, Michael Binder’s,

 deposition testimony where Binder stated “we kept [O’Kane] alive

 . . . [w]e were his only game in town for a long time.           He may

 have had dribs and drabs with other deals.”          O’Kane submits that

 these facts demonstrate that he was dependent on Impactivate,

 and similarly that Defendants fail to meet part “C” of the “ABC”

 test.

         To further support his arguments, O’Kane relies in part on

 Veras v. Interglobo North America, Inc., No. A-3313-16T1, 2018

 WL 5316459 (N.J. Super. Ct. App. Div. Oct. 29, 2018).           In Veras,

 the lower court granted defendant’s motion to dismiss, finding

 that plaintiff lacked individual standing to bring a NJWPL claim

 because plaintiff’s contract with defendant was entered into by

                                      21
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 22 of 25 PageID: 777



 a corporation owned by plaintiff.         On appeal, plaintiff argued

 that the contract’s mere existence should not form the basis for

 dismissal; the Appellate Division agreed and recognized the

 importance of looking through the “form” in order to get to the

 substance.    O’Kane argues, using Veras as support, that standing

 should not be based on contracts alone, but rather on all facts

 surrounding the relationship.

       Additionally, O’Kane cites to Carrow v. Fedex Ground

 Package Systems, Inc., No. 16-3026, 2017 WL 1217119 (D.N.J. Mar.

 30, 2017), to support the proposition that courts must look to

 the substance of relationships when making a standing

 determination.     Of particular note, O’Kane argues that for

 purposes of a NJWPL claim, an individual does not need to

 receive payments directly from an employer, and an employer need

 not make payments directly to an individual.          Therefore, O’Kane

 argues that even if payments were made to the corporate billing

 vehicle, BDT, this fact alone does not remove O’Kane’s

 individual standing to bring a NJWPL claim.

       Just like his contract-based claims, O’Kane has presented a

 demonstrable injury personal to him to confer him constitutional

 standing to assert a claim under the NJWPL.          O’Kane claims that

 Impactivate owes him $113,000 for work that he performed for

 Impactivate.    O’Kane claims that Impactivate’s failure to pay

 this outstanding balance has caused him significant injury, such

                                      22
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 23 of 25 PageID: 778



 as not being able to sustain himself financially and having to

 borrow money from his brother.       Even if Defendants made the

 checks out to BDT, Defendants’ failure to write the check for

 $113,000 to BDT caused a direct and concrete injury to O’Kane.

 In other words, BDT was not injured by Defendants’ alleged

 failure to pay O’Kane his earned wages - O’Kane was.

       Defendants’ arguments - and O’Kane’s response - regarding

 O’Kane’s NJWPL violation claim do not really speak to O’Kane’s

 standing and whether he suffered from a concrete and

 particularized injury.      The determination of whether O’Kane was

 an independent contractor and therefore cannot be afforded the

 protections of the NJWPL is a separate inquiry from the Article

 III standing analysis.      See Veras, 2018 WL 5316459, at *3

 (disagreeing with the defendant’s argument that courts may not

 apply the ABC test in Hargrove before determining whether the

 defendant contracted with the individual plaintiff or the

 plaintiff’s corporate entity, because the ABC test applies

 regardless of whether the individual plaintiff used a corporate

 entity to contract with the defendant).

       Instead, the parties’ arguments concern the substance and

 viability of O’Kane’s NJWPL claim.        The parties’ arguments raise

 the issue of whether Defendants have met their burden to

 overcome the presumption that O’Kane was their employee by

 showing that there are no disputed material facts that O’Kane

                                      23
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 24 of 25 PageID: 779



 actually served as an independent contractor.          Defendants have

 not met that burden to warrant judgment in their favor.            As the

 court in Veras noted, the mere existence of a contract between a

 corporate entity owned by plaintiff and the defendant is not

 dispositive as to whether plaintiff may maintain a claim under

 the NJWPL.    Veras, 2018 WL 5316459, at *3.

       O’Kane has presented sufficient material disputed facts as

 to whether O’Kane served as an independent contractor or an

 employee under the ABC test.       O’Kane claims that his work

 regularly consisted of attempts to generate sales activity and

 raise capital, which was Impactivate’s primary business at the

 time.   Additionally, O’Kane testified to working in

 Impactivate’s Atlantic City office where he had his own office

 with pictures on average of two to three days per week.            And

 although O’Kane, through BDT, had service agreements with other

 clients, he testified that he was dependent on Impactivate for

 income, and that he was forced to take out a loan from his

 brother after his working relationship with Impactivate came to

 an end.    Impactivate’s CEO, Michael Binder, even testified that

 Impactivate was O’Kane’s “only game in town for a long time.”

       As further support, O’Kane points to marketing materials

 that referred to O’Kane as a General Manager, as well as email

 correspondence referencing O’Kane as a General Manager.            O’Kane

 points to liability and operating expense reports listing

                                      24
Case 1:18-cv-01653-NLH-AMD Document 67 Filed 01/25/21 Page 25 of 25 PageID: 780



 amounts owed to employees, including O’Kane in his individual

 capacity.    Once O’Kane and Impactivate parted ways, O’Kane

 submits that he “joined the ranks of the unemployed.”

       Defendants have not met their burden on summary judgment to

 show no genuine issue as to any material fact that under the ABC

 test O’Kane served as an independent contractor and is therefore

 not protected under the NJWPL.       It is for the fact-finder to

 determine O’Kane’s status in his employment relationship with

 Impactivate.    See Veras, 2018 WL 5316459, at *6 (quoting Estate

 of Kotsovska ex rel. Kotsovska v. Liebman, 116 A.3d 1, 13 (N.J.

 2015)) (“Examination of any of these [ABC test] factors is fact-

 intensive, which is why ‘the question of a worker's employment

 status is a matter that is often determined by trial judges and

 juries’ after considering all of the evidence relating to the

 issue, not just the parties’ contract.”).

                                 CONCLUSION

       For the reasons expressed above, O’Kane has standing to

 bring all of his claims, and Defendants have not met their

 burden on summary judgment to be entitled to judgment as a

 matter of law on O’Kane’s New Jersey Wage Payment claim.

 Defendants’ motion for summary judgment must be denied.

       An appropriate Order will be entered.

 Date: January 25, 2021                      s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.


                                      25
